UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-17466 REALMARK PROPERTY INVESTORS LIMITED PARTNERSHIP - VI A (Exact name of registrant as specified in its charter) Delaware 16-1309987 (State of organization) (IRS Employer Identification No.) 2350 North Forest Road, Getzville, New York 14068 (Address of principal executive offices) (716) 636-9090 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNox Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes oNox Part 1 - FINANCIAL INFORMATION Item 1 - Financial Statements Statement of Net Assets in Liquidation (Liquidation Basis) (Unaudited) September 30, December 31, Assets Receivables from affiliates Equity interest in unconsolidated joint venture in excess of investment Total assets Liabilities - accounts payable and accrued expenses Net assets in liquidation See accompanying notes to the financial statements. Statement of Net Assets in Liquidation (Liquidation Basis) (Unaudited) Nine months ended September 30, Net assets in liquidation at January 1 Estimated costs during the period of liquidation Net assets in liquidation at September 30 See accompanying notes to the financial statements. 2 Notes to Consolidated Financial Statements Nine months ended September 30, 2011 and 2010 (Unaudited) Organization Realmark Property Investors Limited Partnership - VI A (the Partnership), a Delaware limited partnership, was formed on September 21, 1987, to invest in a diversified portfolio of income-producing real estate investments. The general partners are Realmark Properties, Inc. (the corporate general partner) and Joseph M. Jayson (the individual general partner). Joseph M. Jayson is the sole shareholder of J.M. Jayson & Company, Inc. Realmark Properties, Inc. is a wholly-owned subsidiary of J.M. Jayson & Company, Inc. Under the partnership agreement, the general partners and their affiliates can receive compensation for services rendered and reimbursement for expenses incurred on behalf of the Partnership. Basis of Presentation As a result of the plan of termination and liquidation, the Partnership changed its basis of accounting to the liquidation basis effective January 1, 2007. Under the liquidation basis of accounting, assets are stated at their estimated net realizable values and liabilities are stated at their estimated settlement amounts. The accompanying unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the instructions to Form 10-Q.Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements. The balance sheet at December 31, 2010 has been derived from the audited financial statements at that date.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation, have been included. The Partnership’s significant accounting policies are set forth in its December 31, 2010 Form 10-K. The interim financial statements should be read in conjunction with the financial statements included therein. The interim results should not be considered indicative of the annual results. Property and Equipment At September 30, 2011, the Partnership has an interest in a joint venture, as described below.The joint venture property was sold in December 2006 for a purchase price of $5,300,000.The mortgage on the property was paid off in the amount of $4,117,763.The Partnership sold its remaining wholly-owned property in 2003. Investment in Research Triangle Industrial Park Joint Venture The Partnership has a 50% interest in Research Triangle Industrial Park Joint Venture (the Venture) with Realmark Property Investors Limited Partnership - II (RPILP - II), an entity affiliated through common general partners.The joint venture owned and operated the Research Triangle Industrial Park West, an office/warehouse facility in Durham, North Carolina, which was sold in December 2006.The joint venture agreement provides that any income, loss, gain, cash flow, or sale proceeds be allocated 50% to the Partnership and 50% to RPILP - II.Summary financial information of the Venture follows: 3 Balance Sheet Information (Unaudited) September 30, December 31, Assets: Cash and equivalents Receivable from affiliates Accrued interest receivable Total assets Liabilities: Accounts payable and accrued expenses 34 25 Payable to affiliates Total liabilities Partners' equity: The Partnership RPILP - II Total partners' equity Total liabilities and partners' equity Operating Information (Unaudited) Three months ended Sept. 30, Nine months ended Sept. 30, Income: Interest income Expenses: Interest 12 18 Administrative 3 - Total expenses 15 Net income Allocation of net income: The Partnership RPILP - II 4 PART I - Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Liquidity and Capital Resources Assets consisted primarily of the investment in Research Triangle Industrial Park West, which amounted to approximately $1,099,000 at September 30, 2011. In accordance with the settlement of the lawsuit (Part II, Item 1), it is anticipated that due to the sale of the remaining joint venture, the Partnership may be in a position to make distributions to the limited partners.As a result of the Research Triangle Industrial Park West’s sale of the remaining property, the Partnership began reporting on the liquidation basis of accounting effective January 1, 2007. Results of Operations Operations for the three and nine months ended September 30, 2011 consisted primarily of liquidation costs and professional fees. PART I - Item 3.Quantitative and Qualitative Disclosures About Market Risk The Partnership’s cash equivalents are short-term, non-interest bearing bank accounts. The Partnership has not entered into any derivative contracts. Therefore, it has no market risk exposure. PART I - Item 4.Controls and Procedures Disclosure Controls and Procedures: The Partnership’s management, with the participation of the Partnership’s Individual General Partner, Principal Executive Officer and Principal Financial Officer, has evaluated the effectiveness of the Partnership’s disclosure controls and procedures (as such term is defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended) as of the end of the period covered by this report.Based on such evaluation, the Partnership’s Individual General Partner, Principal Executive Officer and Principal Financial Officer have concluded that, as of the end of such period, the Partnership’s disclosure controls and procedures are effective. Internal Control Over Financial Reporting: There have been no significant changes in the Partnership’s internal control over financial reporting (as defined in Rule 13a-15(f) under the Securities Exchange Act of 1934, as amended) during the fiscal quarter to which this report relates that have materially affected, or are reasonably likely to materially affect, the Partnership’s internal control over financial reporting. Management assessed the effectiveness of our internal control over financial reporting as of September 30, 2011. In making this assessment, our management used the criteria established in Internal Control-Integrated Framework issued by the Committee of
